Citation Nr: 0112996	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain with traumatic arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a cholecystectomy.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Wilmington, 
Delaware.  In this rating decision the RO denied the 
veteran's claim for a greater than 20 percent evaluation for 
service-connected cervical strain with traumatic arthritis 
and denied her claim for a compensable evaluation for 
residuals of a cholecystectomy.  The RO also denied the 
veteran's claim for service connection for a bilateral knee 
disability and for hearing loss. 

In February 2001, a hearing was held in Washington, D.C., 
before C. W. Symanski, who is the member of the Board 
rendering a final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The issues of a compensable evaluation for residuals of a 
cholecystectomy and service connection for a bilateral knee 
disability and hearing loss are deferred pending the 
completion being sought in the remand order below.



FINDING OF FACT

The veteran's cervical strain with traumatic arthritis is 
manifested by no more than moderate limitation of motion of 
the cervical spine with pain on motion, fatigability, 
weakness and lack of endurance.


CONCLUSION OF LAW

The veteran's cervical strain with traumatic arthritis is 30 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that she was 
treated in September 1988 for complaints of neck pain of two 
weeks duration arising from an injury in training.  She was 
assessed as having neck spasms.

In November 1989 the veteran filed a claim for service 
connection for a neck disability.  The RO denied this claim 
in February 1990. 

In March 1990 the veteran was seen at a VA medical facility 
complaining of neck pain of two years duration.  Findings 
revealed pain on left lateral movement of the head and mild 
tenderness at C7.

At a VA examination in November 1990, the veteran complained 
of neck pain and of limited movement to the left.  Findings 
revealed tenderness at C4-7 as well as the upper left 
trapezius musculature.  Findings were negative for muscle 
spasm.  Range of motion findings included rotation to 20 
degrees on the left and 50 degrees on the right, flexion to 
30 degrees, extension to 25 degrees, and lateral flexion to 
35 degrees bilaterally.  The veteran was diagnosed as having 
chronic cervical strain/sprain and minimal degenerative joint 
disease of the cervical spine at C5, C6 and C7.

Pursuant to an October 1991 Board decision granting the 
veteran service connection for traumatic arthritis of the 
cervical spine, the RO issued a November 1991 rating decision 
assigning a 20 percent disability.

A cervical X-ray report dated in July 1992 contains an 
impression of minimal degenerative joint disease and straight 
neck either due to position or spasm.

In August 1992 the veteran requested an increased evaluation 
for her service-connected cervical spinal disability.  She 
said that she had sleep problems due to neck pain and 
experienced little relief from VA prescribed Tylenol and 
analgesic ointment.  

The record shows that the veteran underwent a VA consultation 
for arthritis in October 1992.

In a January 1993 statement the veteran said that she 
experienced constant pain.  

A VA orthopedic examination report dated in July 1993 
reflects the veteran's complaints of neck discomfort in her 
neck aggravated by tension, and popping sounds.  Findings 
revealed an absence of paraspinal muscle spasm, bony 
tenderness or deformity.  Range of motion revealed lateral 
flexion from 0 to 40 degrees bilaterally, flexion and 
extension from 0 to 30 degrees, and rotation from 0 to 45 
degrees.  The examiner remarked that range of motion of the 
cervical spine was normal.  He diagnosed the veteran as 
having soft tissue injury of the left neck and degenerative 
joint disease by historical mention.  

A VA treatment record dated in October 1993 shows that the 
veteran worked in the freight room of a clothing store and 
performed some heavy lifting.  She was assessed as having 
degenerative joint disease of the cervical spine and advised 
to continue exercising and take Tylenol, Motrin and an 
anagelsic balm.

The veteran filed a claim for an increased evaluation for her 
service-connected neck disability in October 1998.  She said 
that her neck always hurts causing sleep and driving 
difficulty.

At a VA orthopedic examination in November 1998, the veteran 
complained of stiffness with rotation.  She also reported 
that symptoms occurred for a couple of days with soreness and 
occurred on an intermittent basis a couple of days a week.  
She said that symptoms were affected when she turned her 
neck.  Findings revealed a fatty like prominence at C-6 
through T-2 level in the form of a "buffalo-hump" 
appearance.  There was tenderness in the area that extended 
to the sides of the spinous process.  Cervical motion 
revealed 45 degrees of forward flexion with pain, 40 degrees 
of hyperextension without pain, lateral bending bilaterally 
to 20 degrees with pain, right rotation to 80 degrees without 
pain and 60 degrees of left rotation with pain.  The veteran 
was diagnosed as having chronic cervical strain and sprain 
with arteriofibrosis/degenerative joint disease.  The 
examiner remarked that the veteran had a functional problem 
affecting the cervical spine resulting in fatigability, lack 
of indurance and weakness.

In December 1998, magnetic resonance imaging (MRI) of the 
veteran's cervical spine was performed revealing disc bulging 
and cervical spondylosis from C4 through C7.

The RO continued the veteran's 20 percent evaluation for 
cervical strain with traumatic arthritis in a May 1999 rating 
decision. 

At a hearing held at the Board in February 2001, the veteran 
testified that she had worked as a journalist for a while, 
but had trouble sitting all day and typing.  She said that 
she was unable to lift her neck in a certain direction and 
that it was very difficult to drive.  She said that she felt 
a lot of pain in her neck and that it looked horrible.  She 
said that she was currently working at a big discount store 
and was "stuck" in a fitting room answering telephones 
because she kept injuring herself every day.  She said that 
she had a handicapped license for her car.  She said that 
sleep was a problem because she could not find a comfortable 
position.  When asked if her doctor ever talked to her about 
any neurological involvement in her neck, the veteran said 
that her physician told her that an MRI taken in 1998 didn't 
show anything.  She said that she experienced numbness in her 
arm when driving which her doctor attributed to being in the 
same position too long.  She said that she missed about one 
week a month of work due to "some sort of injury and its 
everyday things."

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of her claim for an increased evaluation for 
cervical strain with traumatic arthritis under the Veterans 
claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to collect information 
pertinent to the claim including conducting a VA orthopedic 
examination in November 1998.  Additionally, a hearing was 
held before the Board in February 2001 and the transcript has 
been associated with the claims folder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's disability has been considered, 
although it is the present level of disability that is of 
primary concern in determining whether she is entitled to a 
compensable evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under Diagnostic Code (Code) 5010, arthritis, due to trauma 
and substantiated by X-ray findings will be rated as 
degenerative arthritis under Code 5003.  The criteria under 
Code 5003 requires rating the disability on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case the 
appropriate diagnostic code for limitation of motion of the 
cervical spine is Code 5290.  Under this code, a 10 percent 
evaluation is warranted for slight limitation of motion, a 20 
percent evaluation for moderate limitation of motion and a 30 
percent evaluation for severe limitation of motion.  In 
evaluating an orthopedic disability, consideration must also 
be given to a higher evaluation based on limitation of motion 
due to pain on use or during flare-ups, or due to weakened 
movement, excess fatigability or incoordination.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

The veteran in this case underwent a VA examination in July 
1993 where she demonstrated lateral flexion from 0 to 40 
degrees bilaterally, flexion and extension from 0 to 30 
degrees, and rotation from 0 to 45 degrees bilaterally.  In 
regard to these findings, the VA examiner remarked that the 
veteran's cervical range of motion was normal.  Similar range 
of motion findings were made at a more recent VA examination 
in November 1998.  At this examination the veteran 
demonstrated 45 degrees of forward flexion, 40 degrees of 
hyperextension, 80 degrees of right rotation and 60 degrees 
of left rotation.  Lateral bending showed a decrease to 20 
degrees bilaterally.  By strictly applying these range of 
motion findings to VA's rating schedule under Code 5290, the 
veteran would not be entitled to a higher than 20 percent 
evaluation for moderate limitation of motion of the cervical 
spine.  However, findings also show that the veteran 
experiences pain on motion.  This is evident by the 1998 VA 
examiner's notation that the veteran demonstrated pain on 
forward flexion, lateral bending bilaterally and left 
rotation.  Additionally, the examiner remarked that the 
veteran had a functional problem affecting the cervical spine 
resulting in fatigability, lack of endurance and weakness.  
Thus, by considering the guidelines set out in Deluca 
regarding an additional rating based on pain on motion, 
fatigability, weakness and lack of endurance, the Board finds 
that the veteran is entitled to a higher rating of 30 percent 
for her cervical spine disability under Code 5290.  

In order for the veteran to be entitled to a higher than 30 
percent schedular evaluation for this disability, her 
disability would have to meet the criteria under Code 5293 
for intervertebral disc syndrome.  Under this code, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent evaluation is warranted if the condition is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absence ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.  

There is no evidence in this case that the veteran has 
intervertebral disc syndrome. The veteran has not complained 
of a neurologic component to her cervical disability nor do 
the 1993 or 1998 VA examination reports contain any 
neurological findings.  Moreover, an MRI report dated in 
December 1998 states that no disc herniation or significant 
posterior bulge could be seen in the cervical canal. 

For the reasons stated above, the preponderance of the 
evidence favors granting the veteran a 30 percent evaluation 
for her service-connected cervical strain with traumatic 
arthritis under Diagnostic Code 5290.  


ORDER

An increased evaluation to 30 percent for cervical strain 
with traumatic arthritis is granted.  


REMAND

Because of the change in the law brought about by the VCAA as 
referred to above, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law with respect to the veteran's claims 
for service connection for a bilateral knee disability and 
hearing loss, as well as for a compensable evaluation for 
residuals of a cholecystectomy.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Bilateral Knee Disability and Hearing Loss

The veteran testified before a member of the Board in 
February 2001 that she could not recall any problems that she 
had with her knees in service, but felt that her current knee 
problems were the result of marching and hiking in service.  
In regard to medical evidence, the claims file is devoid of 
medical evidence showing a current knee disability as well as 
medical opinion evidence regarding the nature and date of any 
such disability.  Similarly, the claims file is devoid of 
medical evidence showing that the veteran has a current 
hearing loss disability.  

In light of the above and in fulfillment of VA's duty to 
inform and assist under the VCAA, the RO should provide the 
veteran with notice of the information, medical evidence, or 
lay evidence necessary to substantiate these claims.  
38 C.F.R. § 3.103(2000).  

Residuals of a Cholecystectomy

In November 1998 the veteran was examined by VA for service-
connected residuals of a cholecystectomy.  According to the 
examination report, the veteran began taking medication in 
March 1998 for symptoms of eating problems, nausea and 
diarrhea up to ten times a day.  This report notes that the 
medication was effective in resolving the veteran's symptoms 
and that she had not lost any time from work due to symptoms.  
However, at the February 2001 hearing the veteran reported 
monthly attacks of diarrhea and of losing time from work.  
Because of the possibility that this disability may have 
worsened since the 1998 VA examination, the veteran should be 
afforded a new thorough and comprehensive examination in 
order to accurately assess the severity of this disability.  
In addition, while the claims file contains a statement from 
a private physician, Norman N. Callahan III, D.O., listing 
the dates that the veteran had been seen in his office for 
diarrhea complaints, the claims file does not contain the 
actual treatment records for those dates.  Such records 
should be obtained and associated with the claims file.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to her service connection claims 
for a bilateral knee disability and 
hearing loss as well as for a compensable 
evaluation for residuals of a 
cholecystectomy.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should request from Dr. 
Callahan's office the actual treatment 
records pertaining to the veteran's 
diarrhea complaints for the period from 
February 1998 to May 1998.  These records 
if available should be associated with the 
claims file.

3.  The RO should afford the veteran a VA 
examination for the purpose of assessing 
the severity of her service-connected 
residuals of a cholecystectomy.  Any 
tests or studies deemed appropriate by 
the examiner(s) to make this 
determination should be undertaken.  The 
examiner(s) should be asked to review the 
evidence contained in the claims file.  
In assessing the severity of this 
disability, the examiner should be asked 
to opine as to whether this condition is 
nonsymptomatic or productive of either 
mild or severe symptoms.  

4.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
bilateral knee disability and hearing 
loss, and for a compensable evaluation for 
residuals of a cholecystectomy.  If any 
benefit being sought on appeal remains 
denied, the veteran and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 


